Appeal from a judgment of the Chautauqua County Court (Stephen W. Cass, J.), rendered December 6, 2004. The judgment convicted defendant, upon her plea of guilty, of criminal possession of a controlled substance in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: On appeal from a judgment convicting her upon her plea of guilty of criminal possession of a controlled substance in the third degree (Penal Law § 220.16 [12]), defendant contends that County Court abused its discretion in denying her motion to withdraw her guilty plea. We reject that contention (see generally People v Klein, 11 AD3d 959 [2004]). There is nothing in the record to indicate that the court was aware at the time of the plea that defendant had previously undergone psychiatric treatment, and "[t]here was not the slightest indication that defendant was uninformed, confused or incompetent” when she entered the plea (People v Alexander, 97 NY2d 482, 486 [2002]; see Klein, 11 AD3d at 959). “Defendant’s belated and unsubstantiated assertion that the plea was the result of defendant’s failure to take prescribed medication is insufficient to support the motion” (People v Gonzales, 231 AD2d 939, 940 [1996], lv denied 89 NY2d 923 [1996]). Present—Pigott, Jr., P.J., Scudder, Kehoe, Smith and Pine, JJ.